Citation Nr: 1626757	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-31 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by diarrhea and constipation, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served in the Army National Guard from February 1989 to September 2000, with active duty training (ADT) from June 1989 to January 1990 and also in August 1997 and active duty from September 1990 to May 1991.  He had service in the Southwest Asia Theater of Operations from November 1990 to April 1991. 

This case comes to the Board of Veterans' Appeals (Board) from July 2008 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The July 2008 rating decision denied service connection for sleep apnea, unexplained diarrhea, and chronic fatigue syndrome.  The May 2013 rating decision denied service connection for constipation and irritable bowel syndrome.

In June 2015, the Board remanded the case for further development.  A September 2015 rating decision granted service connection for chronic fatigue syndrome and irritable bowel syndrome.  Thus, those issues are no longer on appeal.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The grant of service connection for irritable bowel syndrome resolved the issue of entitlement to service connection for a disability manifested by diarrhea and constipation, claimed as due to an undiagnosed illness.


CONCLUSION OF LAW

As to the issue of entitlement to service connection for a disability manifested by diarrhea and constipation, claimed as due to an undiagnosed illness, there is no remaining case or controversy over which the Board has jurisdiction, and the appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any case over which it determines it does not have jurisdiction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).

In this case, the Board previously remanded the issues of entitlement to service connection for irritable bowel syndrome and a disability manifested by diarrhea and constipation, claimed as due to an undiagnosed illness.  A September 2015 rating decision granted service connection for irritable bowel syndrome.  A September 2015 supplemental statement of the case denied service connection for a disability manifested by diarrhea and constipation, claimed as due to an undiagnosed illness.

The Board notes that the AOJ continued to deny service connection for a disability manifested by diarrhea and constipation, claimed as due to an undiagnosed illness, in the September 2015 supplemental statement of the case.  However, the Board finds that the grant of service connection for irritable bowel syndrome resolved the issue.  In evaluating the Veteran's irritable bowel syndrome, the AOJ noted his complaints of alternating diarrhea and constipation, and evaluated the disability under Diagnostic Code 7319 for irritable colon syndrome.  That code specifically contemplates symptoms of alternating diarrhea and constipation.  Thus, the Veteran has been granted service connection for a disability manifested by diarrhea and constipation, which has been diagnosed as irritable bowel syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Accordingly, there is no remaining case or controversy over which the Board has jurisdiction, and the appeal is dismissed.  


ORDER

The appeal as to entitlement to service connection for a disability manifested by diarrhea and constipation, claimed as due to an undiagnosed illness, is dismissed.


REMAND

In the prior remand, the Board noted that a May 2014 VA examination report did not consider the lay statements from the Veteran noting that he fell asleep during the day while in the Persian Gulf, a service buddy noting that he began to snore a lot and complain of being tired all the time a couple of months after arriving in the Persian Gulf, and his sister noting that he was fatigued all the time after returning from the Persian Gulf.  The Board thus requested another examination for an opinion that considers those lay statements.

The Veteran underwent a new examination in August 2015.  The examiner noted the lay statements noting the Veteran's snoring in service.  The examiner stated that many factors can lead to snoring, including the anatomy of the mouth and sinuses, alcohol consumption, allergies, colds, and obesity.  The examiner also stated that snoring alone does not constitute a diagnosis of obstructive sleep apnea.  The examiner stated that obstructive sleep apnea is characterized by periodic collapse of the upper airway during sleep which leads to either complete or partial obstruction of the airway, resulting in apneas (temporary cessation of breathing), hypopneas (abnormally slow or shallow breathing), or both.  The examiner noted that the lay statements make no mention of apneic periods.  The examiner then opined that the Veteran's obstructive sleep apnea is not the result of his Gulf War service.

While the Board appreciates the examiner's opinion, the rationale is inadequate.  Although the examiner discussed the lay statements as to the Veteran's snoring, the examiner did not discuss the lay statements as to his fatigue or daytime sleepiness, which the Board observes is also a manifestation of sleep apnea.  Also, although the examiner stressed the lack of lay statements as to apneic periods in service, even post-service descriptions of the Veteran's sleep apnea do not mention any apneic periods and so the lack of witnessed apneic periods in this case is not as probative in establishing a diagnosis or dating the onset of the sleep apnea.  The examiner also did not discuss the significance, if any, of the Veteran's report of fatigue on August 13, 1997, during a period of ADT from August 2, 1997, to August 16, 1997.  Thus, the examiner should be asked for an addendum that addresses the above.

Further, in a May 2016 statement, the Veteran's representative asserted that the Veteran's service-connected posttraumatic stress disorder (PTSD) lead to obesity which caused or aggravated the sleep apnea.  The representative cited to medical treatise evidence showing an increased risk of obesity in persons with PTSD and asserted that the examiner indicated that many factors, including obesity, can lead to sleep apnea.  Thus, the examiner should be asked to address this assertion as well.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran's claims folder to be reviewed by the examiner who conducted the August 2015 VA examination for an addendum.  The examiner should provide opinions as to the following: 

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its onset in or is causally related to his period of active service from September 1990 to May 1991.

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was incurred in or aggravated by his period of ADT from August 2, 1997, to August 16, 1997.

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.

In rendering these opinions, the examiner should discuss the lay statements noting that the Veteran's snoring, fatigue, and daytime sleepiness began while in the Persian Gulf.  The examiner should also discuss the Veteran's report of fatigue in the August 13, 1997, service treatment record during a period of ADT.  The examiner should also discuss the representative's assertion that the Veteran's PTSD lead to obesity which caused or aggravated the sleep apnea.  The examiner should provide a complete rationale for all conclusions.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


